UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________
                                                            DECISION and
SAMANTHA GERRARD,                                               ORDER
                            Plaintiff,                      ---------------------
       v.                                                       REPORT
                                                                   and
ACARA SOLUTIONS INC.,                                      RECOMMENDATION
                      Defendant.
_____________________________________                          18-CV-1041V(F)

APPEARANCES:                LAW OFFICES OF STEFAN COLEMAN, P.A.
                            Attorneys for Plaintiff
                            STEFAN L. COLEMAN, of Counsel
                            5 Penn Plaza, 23rd Floor
                            New York, New York 10001

                            KAUFMAN P.A.
                            Attorneys for Plaintiff
                            AVI R. KAUFMAN, of Counsel
                            400 NW 26th Street
                            Miami, Florida 33127

                            BECKAGE PLLC
                            Attorneys for Defendant
                            JENNIFER A. BECKAGE,
                            MYRIAH V. JAWORSKI, of Counsel
                            420 Main Street, Suite 1110
                            Buffalo, New York 14202




                                         JURISDICTION

       This case was referred to the undersigned for all pretrial matters by Hon.

Lawrence J. Vilardo on December 10, 2018 (Dkt. 6) and is presently before the court on

Defendant’s motion to dismiss, filed December 7, 2018 (Dkt. 5), and Defendant’s motion

to stay discovery, filed March 6, 2019 (Dkt. 15).
                                     BACKGROUND

       Plaintiff’s complaint alleging a class action pursuant to Fed.R.Civ.P. 23(b)(2)

based on Defendant’s violations of the Telephone Consumer Protection Act of 1991, 47

U.S.C. § 227 et seq. (“the TCPA” or “the Act”)) was filed September 20, 2018. Plaintiff

seeks statutory damages and injunctive relief on behalf of two nation-wide classes, the

first constituting persons receiving Defendant’s text messages on their cellular

telephones without their consent, the second constituting persons who also received

such messages after requesting Defendant cease sending the messages. In lieu of

answer, Defendant moved on December 7, 2018, to dismiss the Complaint for failure to

state a claim pursuant to Fed.R.Civ.P. 12(b)(6) (“Rule 12(b)(6)”) (Dkt. 5) together with

Defendant’s Memorandum of Law In Support of its Motion to Dismiss the Complaint

(Dkt. 5-1) (“Defendant’s motion to dismiss”). The Complaint references (Complaint ¶ 10

n. 2) an August 30, 2012 press release in support of Plaintiff’s claims describing a

software product, SmartSearch®, used by Defendant in conducting its job recruitment

business (“the press release”). Plaintiff’s Response To Defendant’s Motion To Dismiss

was filed January 14, 2019 (Dkt. 9) (“Plaintiff’s Response”); Defendant’s Reply

Memorandum of Law In Support of Defendant’s Motion to Dismiss the Complaint was

filed January 31, 2019 (Dkt. 13) (“Defendant’s Reply”) attaching a copy of the press

release.

       On March 6, 2019, Defendant moved for a protective order staying discovery

pending the court’s determination of Defendant’s motion to dismiss (Dkt. 15)

(“Defendant’s motion to stay discovery”). On March 13, 2019, Plaintiff filed Plaintiff’s

Response to Defendant’s Motion to Stay (Dkt. 18) (Plaintiff’s Response to Motion To



                                             2
Stay”); on March 15, 2019, Defendant filed Defendant’s Reply Memorandum of Law In

Support of its Motion to Dismiss [sic] to Stay (Dkt. 19) (“Defendant’s Reply in Support of

Motion to Stay Discovery”).1 Oral argument was deemed unnecessary.



                                                FACTS2

        Defendant is an international staffing and recruiting company headquartered in

this district, formally named Superior Talent Resources, Inc., d/b/a The Superior Group.

Plaintiff is a resident of Palatine, Illinois. Plaintiff claims that commencing in early 2018

Defendant sent numerous, 240, text messages to Plaintiff’s cellular telephone number

without Plaintiff’s consent informing Plaintiff of a potential job opportunity, viz., “material

handler/production operator,” with an unidentified company, ostensibly one of

Defendant’s business clients, located, according to Defendant (Dkt. 5-1 at 8), in Buffalo

Grove, Illinois (“Buffalo Grove”) which Defendant states was located within 10 miles of

Plaintiff’s residence. Id. On July 10, 2018, Plaintiff, who had no prior relationship with

Defendant and had, as Plaintiff alleged, Complaint ¶¶ 14, 22, never consented to

receive Defendant’s messages, responded to Defendant’s text messages at 12:43 p.m.

by requesting Defendant cease sending them to her. Complaint ¶ 19. Plaintiff further

alleges that thereafter on July 10, 2018, Defendant sent more than 201 similar

messages using an autodialer despite Plaintiff’s text response informing Defendant that

Plaintiff was not interested in the described job with the putative employer located in




1
   A motion for a protective order pursuant to Fed.R.Civ.P. 26(c) to stay discovery is non-dispositive, see
Blond v. Bradt, 2015 WL 1472152, at *1 (W.D.N.Y. Mar. 31, 2015) (considering motion for protective
order non-dispositive), Defendant’s motion to stay discovery which is closely related to Defendant’s
motion to dismiss is addressed in this combined Decision and Order and Report and Recommendation.
2
   Taken from the pleadings and papers filed in this action.

                                                     3
Buffalo Grove. Complaint ¶ 18. The Complaint includes copies of nine screenshots3 of

Defendant’s messages on July 10, 2018 as exemplars of the unwanted messages and

a screenshot of Plaintiff’s demand Defendant cease sending the messages. Complaint

¶¶ 18, 20. The messages sent prior to Plaintiff’s request that Defendant cease sending

her the messages included a telephone number (844-244-4966) (“the 844 number”)

which Plaintiff asserts is associated with non-party Advanced Personnel Systems, Inc.

(“APS”), maker of SmartSearch® (“SmartSearch”), a job recruiting software product

used by Defendant to engage in “mass-text solicitations for job-openings to consumers,”

Complaint ¶ 10, like Plaintiff. Plaintiff supports this allegation by referencing the press

release available at https://www.prweb.com/releases/2012/8prweb9851425.htm.

(Complaint ¶ 10 n. 2). Each of the screenshots of Defendant’s text messages at issue

included the name of one Amy Jones as a person at Superior Group without any

additional contact information other than the 844 number.

        After Plaintiff’s demand sent on July 10, 2018 to the 844 number at 12:43 p.m.

that Defendant cease sending her the messages, numerous additional messages were

received, notwithstanding Plaintiff’s request to stop, by Plaintiff from Defendant which

included the 844 number and an additional phone number for Amy Jones, 952-955-

7145, for Plaintiff to call or text if she were “interested” in the job described in

Defendant’s messages. Complaint ¶ 20. According to Plaintiff, on information and

belief, Defendant also sent “substantively identical unsolicited text messages en masse

to the cellular telephone numbers of thousands of consumers.” Complaint ¶ 23.


3
   Screenshot is the term used to describe the action of capturing your computer desktop or anything
shown on your computer screen to a static image file. In other words, it's a way of taking a snapshot or
picture of whatever is showing on your computer, mobile, or tablet screen at the time.
https://www.lifewire.com/what-is-a-screenshot-1701742, last visited June 26, 2019.

                                                     4
Plaintiff further alleges that Defendant, or a third-party acting on behalf of Defendant

(presumably APS using the SmartSearch software), used “an automatic telephone

dialing system (“ATDS”), hardware and/or software with the capacity to store or produce

cellular telephone number[sic] to be called, using a random or sequential number

generator,” to send the alleged unwanted text messages. Complaint ¶ 24. Plaintiff

asserts that Defendant’s use of an ATDS is shown by “the circumstances surrounding

the [Defendant’s]4 text messages, including the text messages’ commercial and generic

content, that substantively identical texts were sent to multiple recipients, that multiple

texts were sent to the same recipient and that they were sent from a long-code, which is

consistent with the use of an automatic telephone dialing system to send text

messages.” Complaint ¶ 24. Plaintiff concludes that based on the foregoing

allegations, Defendant have violated the TCPA, specifically § 227(b)(1)(A)(iii).



                                               DISCUSSION

1.        Motion to Dismiss.

          A complaint, to survive a motion to dismiss pursuant to Fec.R.Civ.P. 12(b)(6)

(“Rule 12(b)(6)”), “must contain sufficient factual matter, accepted as true, ‘to state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “A claim will have ‘facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”” Sykes v.

Bank of America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Iqbal, 556 U.S. at 678); see



4
     Unless indicated otherwise, all bracketed material is added.

                                                       5
Twombly, 550 U.S. at 570 (the complaint must plead “enough facts to state a claim to

relief that is plausible on its face”). The complaint’s factual allegations “must be enough

to raise above the speculative level on the assumption that all the allegations in the

complaint are true.” Twombly, 550 U.S. at 570. See Biro v. Condé Nast, 807 F.3d 541,

544 (2d Cir. 2015) (reviewing motion to dismiss under 12(b)(6), “accepting as true the

factual allegations in the complaint and drawing all references in the plaintiff’s favor”).

       The “plausibility standard” applicable to a Rule 12(b)(6) motion to dismiss “is

guided by ‘[t]wo working principles.’” Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009)

(citing Twombly, 550 U.S. at 544 (2007), and quoting Iqbal, 566 U.S. at 678). “First,

although ‘a court must accept as true all of the allegations contained in a complaint,’

that ‘tenet’ is inapplicable to legal conclusions,’ and ‘[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.’” Id. at 72 (quoting Iqbal, 556 U.S. at 678). “‘Second, only a complaint that

states a plausible claim for relief survives a motion to dismiss,’ and ‘[d]etermining

whether a complaint states a plausible claim for relief will . . . be a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”

Id. (quoting Iqbal, 556 U.S. at 679). Unless the plaintiff pleads “enough facts to state a

claim that is plausible on its face” so as to “nudge[ ] their claims across the line from

conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at

570.

       In ruling on a motion to dismiss pursuant to Rule 12(b)(6), “a court may consider

the complaint as well as ‘any written instrument attached to [the complaint] as an exhibit

or any statements or documents incorporated in it by reference. Kalyanaram v.



                                               6
American Ass’n of University Professors at New York Institute of Technology, Inc., 742

F.3d 42, 44 n. 1 (2d Cir. 2014) (quoting Yak v. Bank Brussels Lambert, 252 F.3d 127,

130 (2d Cir. 2001)). A court may also consider “matters of which judicial notice may be

taken, [and] documents either in plaintiff’s possession or of which plaintiffs had

knowledge and relied on in bringing suit.’” Id. (quoting Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002)).

2.      Plaintiff’s TCPA Claim.

        In order to protect consumers from the then proliferation of nuisance

telemarketing phone calls seeking to “‘market goods and services to the home and

other businesses,’” Congress enacted in 1991 the TCPA. ACA Int’l v. FCC, 885 F.3d

687, 692 (D.C.Cir. 2018) (quoting Pub.L. No. 102-243 §§ 2(1), (6)-(7)). As relevant to

the instant case, the TCPA prohibits “any person from “mak[ing] any call5 [without the

prior express consent of the party called] using any automatic telephone dialing system

. . . to any telephone number assigned to a . . . cellular telephone service . . . for which

the called party is charged for the call.”6 47 U.S.C. § 227(b)(1)(A)(iii) (“§

227(b)(1)(A)(iii”).7 An automatic telephone dialing system is defined by the Act as

“equipment which has the capacity (A) to store or produce telephone numbers to be

called, using a random or sequential number generator; and (B) to dial such numbers.”

47 U.S.C. §§ 227(a)(1) (“§ 227(a)(1)”) (“an ATDS” or “autodialer”).8 The term “capacity”


5
   Unless indicated otherwise, all underlining added.
6
   Plaintiff does not specifically allege Plaintiff was billed by her cellular phone carrier for Defendant’s
calls, however, Defendant does not assert this as a ground to dismiss.
7
   Unless otherwise indicated all underlining added.
8
   The Act also prohibits artificial or pre-recorded voice messages to residential telephone lines, 47
U.S.C. § 227(b)(1)(B); using a telephone facsimile machine (“fax”), computer, or other device to send an
“unsolicited advertisement” to a telephone fax machine, 47 U.S.C. § 227(b)(1)(C), and using “an
automatic telephone dialing system in such a way that two or more telephone lines of a multi-line
business are engaged simultaneously.” 47 U.S.C. § 227(b)(1)(D).

                                                      7
as used in § 227(a)(1) refers “to a device’s current functions, absent any modification to

the device’s hardware or software.” King v. Time Warner Cable, Inc., 894 F.3d 473, 481

(2d Cir. 2018). Violations of the TCPA may be addressed in a private action resulting in

damages of $500 per violation and treble damages in the case of willful or knowing

violations. 47 U.S.C. § 227(b)(3). See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368,

386-87 (2012) (holding because the plaintiff’s claims for relief were asserted pursuant to

the TCPA, a federal statute, there was federal question jurisdiction over such claims in

federal court). Text messaging to a cellular telephone number is within the scope of the

term to “make any call” as that term appears in § 227(b)(1)(A). See Krady v. Eleven

Salon Spa, 2017 WL 6541443, at *3 (E.D.N.Y. July 28, 2017) (“[I]n this Circuit district

courts have treated text messages as “calls” within the meaning of the TCPA) (citing

cases), report and recommendation adopted, 2017 WL 6542462 (E.D.N.Y. Dec. 21,

2017). The Act also authorizes the Federal Communications Commission (“FCC”) to

issue regulations to “implement the requirements of” § 227(b)(1). 47 U.S.C. § 227(b)(2).

As relevant, 47 C.F.R. § 64.1200(a)(2) (“§ 64.1200(a)(2)”) prohibits any telephone call,

using an ATDS without the express prior written consent of the called party, to any

cellular telephone service number “that includes or introduces an advertisement or

constitutes telemarketing . . ..” The FCC regulations, to which the courts are required to

give deference under the Hobbs Act, 28 U.S.C. § 2342(a), see King v. Time Warner

Cable, Inc., 894 F.3d 473, 476 n. 3 (2d Cir. 2018) (noting validity of FCC regulations is

reviewable only in federal courts of appeal); see CE Design Ltd v. Prison Bus Media,

Inc., 606 F.3d 443, 446-5 (7th Cir. 2010), define “telemarketing” as a “call or message

for the purpose of encouraging the purchase or rental of, or investment in, property,


                                             8
goods, or services, which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

The term “advertisement” is similarly defined in 47 C.F.R. § 64.100(f)(1) (“The term

advertisement” means any material advertising the commercial availability or quality of

any property, goods, or services.”). Whether the text message at issue constitutes

“telemarketing” or an “advertisement” is relevant only to whether prior express written

consent was required to be given by the party called. See § 64.1200(a)(2) (text

message which includes or “introduces an advertisement or constitutes telemarketing”

via telephone call using autodialer prohibited other than a call made with “the prior

express written consent of the called party.”). If the text message is an advertisement

or telemarketing prior express written consent is therefore required to avoid TCPA

liability.

         Defendant asserts two grounds in support of Defendant’s motion to dismiss: (A)

Plaintiff’s allegations demonstrate the subject of Defendant’s text messages concerned

an “informational employment opportunity,” not telemarketing or a commercial

advertisement, and therefore cannot constitute a violation of the TCPA, Dkt. 5-1 at 11;

Dkt. 13 at 6-8, and (B) Plaintiff’s allegations, including those based on the press

release, do not support an inference Defendant’s text messages were sent to Plaintiff

using an ATDS. Dkt. 5-1 at 14-18; Dkt. 13 at 8-14.

         A.    Defendant’s Recruitment Messages.

         Defendant cites to no caselaw within the Second Circuit supporting Defendant’s

contention that job recruiting or employment opportunity calls such as those at issue in

this case are exempt from the requirements of the TCPA, and the court’s research

reveals none to date. Moreover, based on the court’s review, Defendant’s reliance, Dkt.



                                             9
5-1 at 10, 12; Dkt. 13 at 6-8, on caselaw holding that text messages from employment

recruiters like Defendant describing potential job opportunities are exempt from liability

under TCPA, see, e.g. Dolemba v. Illinois Farmer Ins. Co., 2015 WL 4727331, at *2

(N.D. Ill. Aug. 10, 2015) (Durkin, J.), cited by Defendant, Dkt. 5-1 at 12, because they

are neither advertising nor a form of telemarketing, is misplaced as neither the TCPA

itself nor the FCC’s implementing regulations provide for any such exemption. First, no

such exemption appears on the face of the TCPA itself. See King, 894 F.3d at 477

(“‘Every exercise in statutory construction must begin with the words of the text [of the

statute].’”) (quoting Saks v. Franklin Covey Co., 316 F.3d 337, 345 (2d Cir. 2003)).

Instead, 47 U.S.C. § 227(b)(1)(iii) broadly prohibits “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using

[an autodialer] . . . to a [cellular telephone number] for which the called party is charged

for the call.” (“§ 227(b)(1)(iii)”). Further, as noted, Discussion, supra, at 8, §

64.1200(a)(2) provides that to avoid TCPA liability a cell phone call which “includes or

introduces an advertisement or constitutes telemarketing” requires “prior express written

consent” which, in the absence of such consent, constitutes a violation of §

227(b)(1)(A)(iii). See 47 C.F.R. § 64.1200(a)(1). As such, § 64.1200(a)(2) does not

provide for an exemption based on the text message as constituting a job recruitment.

See Dolemba v. Kelly Services, Inc., 2017 WL 429572, at *2 n. 2 (N.D.Ill. Jan. 31, 2017)

(Ellis, J.).9 In this later, 2017, Dolemba case, Judge Ellis noted some courts, including

Judge Durkin’s decision in the earlier, 2015, Dolemba I case, on which Defendant relies,



9
    Despite involving plaintiffs with the same surname in both cases, this, later, Dolemba case (“Dolemba
II”), decided by a different District Judge, Hon. Sara L. Ellis, involves a different plaintiff than the plaintiff
who brought the, earlier, 2015, Dolemba case (“Dolemba I”) decided by Hon. Thomas M. Durkin.

                                                        10
erroneously consider that the inclusion of advertising or conduct constituting

telemarketing in a text message is prerequisite to TCPA liability under § 227(b)(1)(A)(iii)

for a text message call made to a cellular phone. Dolemba II, 2017 WL 429572, at *2 n.

2. Specifically, Judge Ellis in Dolemba II explained that “a plain reading of the [TCPA]

statute reveals that liability for calls made to cellular phones under § 227(b)(1)(A)(iii), as

opposed to calls made to landlines under § 227(b)(1)(B) or faxes under § 227(b)(1)(C),

does not depend on the calls being telemarketing or advertising, which the FCC has

confirmed in a 2015 ruling.” Id. (citing and quoting In re: Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991 (“the 2015 Order”), 30 FCC Rcd.

7961, 2015 WL 4387780 (July 10, 2015) ¶ 4 (“TCPA and implementing rules prohibit

‘making any non-emergency call using an automatic telephone dialing system

(‘autodialer’) or an artificial or prerecorded voice to a wireless telephone number without

prior express consent”) (italics in original); id. ¶ 123 (“affirming that the TCPA ‘broadly

prohibits’ calls using ATDS to any cellular phones ‘without limiting that restriction to

telemarketing calls’”). Id. See also 47 U.S.C. § 227(b)(2)(B) authorizing FCC rules or

orders to exempt from the requirements of § 227(b)(1)(B) (prohibiting unconsented

telephone calls to a “residential telephone line” except in the case of an emergency or

an attempt to collect a debt owed to the United States); Aranda v. Caribbean Cruise

Linc, Inc., 179 F.Supp.3d 817, 825-26 (N.D.Ill. 2016) (“Aranda”) (“‘non-telemarketing,

informational calls . . . require either written or oral consent if made to wireless

consumers.’” (quoting In re Rules & Regulations Implementing the Tel. Consumers Prot.

Act of 1991, 27 F.C.C.R. 1830, 1841 ¶ 28 (2012)).10 Such FCC rulings, as noted, are


10
   In Aranda, the court also rejected defendant’s suggestion that the exemption available for
unconsented calls to residential landlines pursuant to 47 C.F.R. § 64.1200(a)(3) be judicially extended to

                                                    11
binding of the courts. See Discussion, supra, at 8. It therefore appears that the

caselaw upon which Defendant relies (Dkt. 9 at 4; Dkt. 13 at 7) (e.g. Dolemba I) for

Defendant’s contention that text messages by a job recruiter, like Defendant, to a

potential candidate identified by Defendant, like Plaintiff, for a possible job opportunity

such as the one which is the subject of the Defendant’s text messages as Plaintiff has

alleged, are not covered by the TCPA, because such sender is not a telemarketer and

the subject message is not an advertisement, are incorrect and, as such, should not be

followed.

       In Dolemba I, 2015 WL 4727331, at *2, relied on by Defendant, Dkt. 5-1 at 12, 4,

in dismissing the complaint alleging a TCPA violation based on defendant’s unsolicited

telephone message to plaintiff’s cell phone proposing plaintiff’s attendance at a

business opportunity, i.e., working as an insurance agent for defendant to be explained

at an informational meeting, the court, in holding a job recruitment call not actionable

under the TCPA relied on 47 C.F.R. § 64.1200(a)(2). This regulation, however, does

not, contrary to the Dolemba I court’s suggestion, exempt such calls from the prohibition

as stated in both the TCPA, § 227(b)(1)(A) and the cited regulation, 47 C.F.R. §

64.1200(a)(1)(iii) which generally prohibits any phone call . . . using an . . . [autodialer]

“without the prior express consent of the called party” to “any . . . cellular” telephone

service number, except as provided in § 64.1200(a)(2) which requires express prior

written consent if the calls are advertising or telemarketing in nature. Thus, the

regulation correctly read and understood, as carefully explained by Judge Ellis in



calls to cellular phones as not authorized by the TCPA or FCC regulations. See Aranda, 179 F.Supp.3d
at 825-26 (expressing doubt the FCC could extend such exemption to cellular calls except where the
uninvited calls are not charged to the receiving party and citing 47 U.S.C. § 227(b)(2)(C)).

                                                 12
Dolemba II, 2017 WL 429672, at *2 n. 2, Discussion, supra, at 10-11 does not exempt

from potential TCPA liability calls which do not constitute advertising or telemarketing;

rather, § 64.1200(a)(2) requires that to avoid any TCPA liability for such calls the caller

must have obtained “the prior express written consent of the called party or the prior

express consent of the called party” if called by a tax-exempt non-profit

organization . . ..”

       Significantly, the only FCC regulations authorized by the TCPA to “exempt”

certain non-commercial calls from the TCPA are limited to calls made to a “residential

telephone line using prerecorded voice to deliver messages prohibited by §

227(b)(1)(B).” 47 U.S.C. § 227(b)(2((B) (authorizing FCC regulations to exempt from

“paragraph (a)(B) of this subsection” non-commercial calls or commercial calls that the

FCC finds “will not adversely affect the privacy rights that this section [§ 227] is intended

to protect” and does “not include the transmission of any unsolicited advertisement.”) §

227(b)(2)(B)(i), (ii)(I), (II). The FCC has implemented this provision by promulgating 47

C.F.R. § 64.1200(a)(3) which exempts calls to a “residential line” using an artificial or

prerecorded voice to deliver a message “without the prior express written consent of the

called party,” unless the call is not for a commercial purpose, or if for a commercial

purpose, does not include any “advertisement or constitute telemarketing.” (“§

64.1200(a)(3)”). By definition, a “residential telephone line” is not a cellular telephone

allegedly used by Plaintiff in this case and, as such, § 64.1200(a)(3) is irrelevant to the

merits of Defendant’s motion to dismiss. Thus, the potential exemptions for commercial

phone calls including telemarketing or advertising, which could conceivably include job

opportunity information such as those sent by Defendant, pertains solely to calls to



                                             13
residential telephone numbers, not to cell phones as alleged in this case, and are

limited to “artificial or prerecorded voice” messages, not text messages as alleged in

this case.

        Defendant’s further reliance, Dkt. 5-1 at 10, 12, Dkt. 13 at 7, on Gary v. TrueBlue

Inc., 2018 WL 3647046, at *9 (E.D.Mich. Aug. 1, 2018) (“Gary”), as also supporting

Defendant’s contention that “employment opportunity messages are generally not

actionable under the TCPA” is based on a misunderstanding of the court’s decision in

Gary as a careful reading of the court’s decision shows the court in Gary did not so

state. Rather, contrary to Defendant’s assertion, the court in Gary, as the court’s

holding in Dolemba II demonstrates, Discussion, supra, at 10-11, 12, held only that the

FCC’s requirement of an “express written consent” to avoid TCPA liability applies only

to telemarketing calls, not informational calls which the court found nevertheless require

prior consent. Gary, 2018 WL 3647046 at *9. Defendant’s quotation from Gary, Dkt. 13

at 7, that “employment opportunity texts . . . do not qualify as telemarketing as a matter

of law,” in support of Defendant’s opening contention that such calls fall outside the

requirements of the TCPA, represents a wholly unsupported interpretation of the Gary

decision as the court in Gary addressed this issue – whether the defendant’s calls

constituted telemarketing – only in relation to whether plaintiff’s express prior written

consent had, for summary judgment purposes, been required. Gary, 2018 WL

3647046, at *10 (“Consequently, the Court also cannot conclude that the consent

[p]laintiff provided . . . is invalid.”).11 That, contrary to Defendant’s contention, the Gary


11
    In Gary, plaintiff had provided express prior written consent to defendant’s predecessor, a staffing
company that connected workers with short-term jobs, which consent plaintiff claimed had expired
thereby requiring the court deny plaintiff’s request for summary judgment because of a material issue of
fact as to whether defendant’s messages constituted telemarketing. Id.

                                                   14
court’s holding does not hold or imply there exists under the TCPA a general exemption

for job recruitment text messages to cell phones, like those at issue in this case, is

underscored by the Gary court’s careful analysis of whether the plaintiff’s prior consent

precluded TCPA liability in that case. See Gary, 2018 WL 3647046 at ** 8-10.

Moreover, as is also clear from the court’s discussion in Gary, had it found, as

Defendant mistakenly believes, that such non-telemarketing text messages, i.e., for

employment recruitment, were not subject to the TCPA, any issue regarding the nature

of one receiving party’s consent would have been irrelevant.

       Defendant’s reliance on the other cases cited by Defendant in support of

Defendant’s contention that as job recruitment related communications Defendant’s text

messages are exempt from TCPA liability, Dkt. 5-1 at 12, is equally unavailing. In

Murphy v. DCI Biologicals Orlando, LLC, 2013 WL 6865772, at **9-10 (M.D.Fla. Dec.

31, 2013) the court relied on 47 C.F.R. § 64.1200(f)(14) (defining a “telephone

solicitation”) (“§ 1200(f)(14)”) to conclude that defendant’s text messages soliciting

plaintiff to sell his blood to defendant did not constitute a “telephone solicitation,” as

defined in § 1200(f)(14), because it was not for the purpose of encouraging “the

purchase or rental of, or investment in property, goods, or services.” § 64.1200(f)(14).

However, the term “telephone solicitation,” as it appears in § 1200(f)(14), relates only to

the FCC’s rule-making authority, granted by the TCPA, to “protect residential telephone

subscribers’ privacy rights to avoid receiving telephone solicitation to which they object.”

47 U.S.C. § 227(c)(1). As such, this term has no relevance to a TCPA claim involving

calls to mobile cellular phone arising under § 227(b)(1)(A)(iii) as alleged in this case.

Reardon v. Uber Technologies, Inc., 115 F.Supp.3d 1090, 1094-95 (N.D.Cal. 2015)



                                              15
(“Reardon”) is also inapposite as in that case the court determined that as defendant’s

driver recruitment messages did not constitute advertising or telemarketing, plaintiff’s

prior express written consent was not required to avoid potential TCPA liability. Thus,

the court in Reardon did not conclude, as Defendant asserts, Dkt. 5-1 at 14,

(“Consequently, the court should hold as a matter of law that the ‘mere recruitment [text

message] at issue here is not actionable’ under the TCPA.”) (citing Dolemba I, 2015 WL

4727331, at *2) that recruitment messages are not covered by the TCPA. Rather, the

court in Reardon held that to prevail on its motion to dismiss, “Uber [defendant] needs

only to show that . . . plaintiffs provided ‘prior express consent’ to receive the texts at

issue,” not prior written express consent that would be required if the messages did

constitute advertising or telemarketing. Reardon, 115 F.Supp.3d at 1097. As such,

Reardon provides no support for Defendant’s assertion that “mere [job] recruitment

message[s]” are not actionable under the TCPA even if the recipient has not, as Plaintiff

alleged, provided such “prior express consent.”

       The other cases relied upon by Defendant, Dkt. 5-1 at 12, for Defendant’s

erroneous proposition that Defendant’s job recruitment messages are not subject to the

TCPA are consistent with the court’s foregoing analysis and accordingly provide no

support to Defendant’s motion to dismiss. Specifically, in AL and PO Corporation v.

Med-Care Diabetic & Med. Supplies, Inc., 2014 WL 6999593, at *2 (N.D.Ill. Dec. 10,

2014) the court dismissed plaintiff’s TCPA complaint brought under § 227(b)(1)(C)

(prohibiting facsimile (“fax”) messages which include unsolicited advertisements),

finding that the defendant’s messages proposing a job opportunity nevertheless

constituted commercial advertisement because defendant’s proposal sought to sell its



                                              16
products sufficient to sustain the complaint in that case. Such determination was

required in AL and PO Corporation, 2014 WL 6999593, at *2, because in that case,

unlike the instant case, the complaint involved a fax for an unsolicited advertisement

prohibited by § 227(b)(1)(C) unless exempted from the TCPA, for example, by virtue of

a prior business relationship as provided by § 227(b)(1)(C)(i). Thus, this case is also

inapposite to Plaintiff’s claim alleging a violation of § 227(b)(1)(A)(iii) under which TCPA

liability does not depend on whether the unconsented text message involved an

“unsolicited advertisement,” sent by fax, as required by § 227(b)(1)(C). Similarly, in

Friedman v. Torchmark Corp., 2013 WL 4102201, at *5 (S.D.Cal. Aug. 13, 2013)

(“Friedman”) plaintiff alleged defendant called plaintiff on plaintiff’s residential home

telephone with a pre-recorded message to solicit plaintiff’s attendance at a “webinar”

which could develop into a job opportunity selling defendant’s insurance products.

Because the complaint in Friedman alleged a violation of § 227(b)(1)(B) (prohibiting a

prerecorded phone call to a residential line without consent unless exempted by FCC

regulation), the court was required to determine whether the message at issue was

exempted by 47 C.F.R. § 64.1200(a)(2)(iii) (2011) (amended 2012) (“§

64.1200(a)(2)(iii)”), as not constituting an “unsolicited advertisement or . . . a telephone

solicitation.”12 Finding the defendant’s message to a residential line was like an offer of

employment and not advertising of a commercial nature the court found it was exempt

from TCPA liability. Friedman, 2013 WL 4102201, at *4. Thus, as in the instant case

Plaintiff’s claim is brought under § 227(b)(1)(A)(iii), it is not exempt under the former

FCC regulation § 64.1200(a)(2)(iii) (now § 64.1200(a)(3)(iii)) rendering Friedman


12
   The regulation was amended in 2012 to include a new § 64.1200(a)(2); former § 64.1200(a)(2)(iii) was
renumbered § 64.1200(a)(3)(iii). See 77 FR 34233-01, 2012 WL 2062573 (Jun. 11, 2012).

                                                  17
inapposite. Lutz Appellate Services, Inc. v. Curry, 859 F.Supp. 180, 181-82 (E.D.Pa.

1994) is also inapposite as in that case, like AL and PO Corporation, the claim based on

an unwanted fax was asserted under § 227(b)(1)(C) which, as discussed, Discussion,

supra, at 16-17, requires a showing that such fax message constituted an unsolicited

advertisement. In Lutz, the court found the alleged fax was in the nature of a job

opportunity and not a commercial advertisement and the message was thus exempt

from liability under § 227(b)(1)(C). Because in the instant case, messages to cellular

phones, such as Plaintiff’s, without express prior consent are squarely prohibited by §

227(b)(1)(A)(iii) regardless of whether they involve job recruitment and without any

additional element of being a commercial advertisement message, Lutz equally lends

no support to Defendant’s motion to dismiss. Further, in Payton v. Kale Realty, LLC,

164 F.Supp.3d 1050, 1062 (N.D.Ill. 2016) (citing by Defendant at Dkt. 5-1 at 13), the

court correctly concluded that as the text message at issue was not advertising nor

telemarketing only plaintiff’s prior express consent was required to avoid TCPA liability,

not prior express written consent. See Payton, 164 F.Supp.3d at 1063-64. Thus, like

Murphy and Reardon, see Discussion, supra, at 15-16, Payton does not hold, contrary

to Defendant’s assertion, that simply because a call to a cell phone using an autodialer

does not constitute an advertisement or telemarketing based on the call’s offering of a

job opportunity, it is somehow exempt from the TCPA’s prohibition. This conclusion is

consistent with a recent decision of this court, Lackawanna Chiropractic P.C. v. Tivity

Health Support, LLC, 2019 WL 296753, at *2 (W.D.N.Y. Jan. 23, 2019) (Vilardo, J.) in

which the court held that where the fax messages at issue did not constitute an

“unsolicited advertisement” it was not a violation of§ 227(b)(1)(C). In sum, none of the



                                            18
cases relied on by Defendant supports the proposition, advanced by Defendant, that

assuming the Defendant’s text messages are solely in the nature of job recruitment, and

not some form of commercial advertising or telemarketing, they are exempt from liability

under the TCPA.

       Nor is there any merit in Defendant’s contention, propounded as a rebuttal to

Plaintiff’s analysis of this issue, see Dkt. 9 at 4 (arguing that whether a message

constitutes an advertisement or telemarketing is relevant for TCPA purposes only to the

degree of prior consent (express written or unwritten) required to avoid TCPA liability),

that the Complaint fails to “introduce” the issue of consent, Dkt. 13 at 7, and, therefore,

notwithstanding Plaintiff’s opposition, Dkt. 9 at 4, on this basis the Complaint fails to

plausibly state a claim. In this circuit, “to prove that a defendant violated the TCPA in a

case involving a cell phone, a plaintiff must establish that (1) the defendant called his or

her cell phone, and (2) the defendant did so using an ATDS or an artificial or

prerecorded voice.” Krady, 2017 WL 6541443, at *2 (quoting Levy v. Receivable

Performance Mgmt., LLC, 972 F.Supp.2d 409, 417 (E.D.N.Y. 2013)). “‘Prior express

consent’ [of the called party] to receive the calls is ‘an affirmative defense to an alleged

TCPA violation, for which the defendant bears the burden of proof.’” Id. (quoting Levy,

972 F.Supp.2d at 417 and referencing In the Matter of Rule & Regulations Implementing

the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 565 (2008), 2008 WL 65485).

It is familiar law that affirmative defenses are to be pleaded in the answer, not the

complaint. See Fed.R.Civ.P. 12(b) (“Every defense to a claim for relief must be

asserted in the responsive pleading if one is required.”) See Sompo Japan Ins. Co. of

America v. Norfolk Southern Ry. Co., 762 F.3d 165, 176 (2d Cir. 2014) (generally,



                                             19
failure to plead an affirmative defense in the answer waives the defense which is then

excluded from the case). Here, Plaintiff has alleged the disputed text messages were

sent by Defendant without Plaintiff’s consent and despite Plaintiff’s requests to stop.

Complaint §§ 3, 4, 16, 17, 22. Although Plaintiff alleged, unnecessarily, the text

messages were sent without Plaintiff’s “prior express consent,” Complaint ¶ 22, Plaintiff

has not included sufficient facts in support of such allegations permitting the court to

consider the merits of Plaintiff’s allegations, McKenna v. Wright, 386 F.3d 432, 435-36

(2d Cir. 2004) (citing, inter alia, Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 74

(2d Cir. 1998) (an affirmative defense may be raised by a pre-answer motion to dismiss

under Rule 12(b)(6), without resort to summary judgment procedure, if the defense

appears on the face of the complaint.”)). Here, Plaintiff’s bare allegations, Complaint ¶¶

14, 22, that Defendant, prior to sending the messages, did not obtain Plaintiff’s prior

express consent, do not provide a sufficient basis upon which, absent discovery as to

actual facts and circumstances of Defendant’s failure to obtain such prior consent, the

court cannot properly determine the merits of such potential defense based on the

generalized allegations set forth on the face of the Complaint. See McKenna, 386 F.3d

at 435-36 (permitting defendant to assert affirmative defense, not raised in answer, on

motion to dismiss pursuant to 12(b)(6) provided the defense is based on facts appearing

on face of complaint). Defendant will therefore be required to include in its answer that

Plaintiff authorized the text messages, and thus potentially consented to receipt of the

messages, by Plaintiff’s participation in a job seekers’ website not related to Defendant

as Defendant has asserted, Dkt. 5-1 at 5, 7, 18; Dkt. 13 at 8, 12-13, in Defendant’s

answer should Defendant’s motion to dismiss be denied as recommended. See



                                             20
Fed.R.Civ.P. 12(b) (listing defenses which may be raised by motion). Thus, as the

advertising or telemarketing character of the call is relevant only to the level of the

consent – express prior or express prior written – required to authorize such a call, it

was not necessary for Plaintiff to plead more specific facts to address the nature of

Defendant’s text messages (advertisement or telemarketing) to support Plaintiff’s

argument, in opposition to Defendant’s motion to dismiss, that the TCPA provides no

‘safe harbor’ from TCPA liability for Defendant’s text messages even assuming they

were in fact for job recruitment purposes only and that whether such messages

constitute advertisement or telemarketing is relevant only to whether the caller had

obtained the recipient’s express prior written consent as § 64.1200(a)(2) provides.

Accordingly, Defendant’s contention that dismissal is required because the messages at

issue are not telemarketing or advertising, as defined in the TCPA and applicable FCC

regulations and thus outside the scope of § 227(b)(1)(A)(iii), is without merit.

       B.     ATDS.

       The court thus turns to whether Plaintiff has plausibly pleaded that the text

messages were sent to Plaintiff’s cell phone by an ATDS as required by § 227(b)(1)(A).

Defendant contends Plaintiff has failed to do so “because the content and context of the

alleged messages support only one plausible inference: direct targeting [of Plaintiff]

following human intervention.” Dkt. 5-1 at 14; Dkt. 13 at 8 (“[t]he content and context of

the allegedly infringing text message do not provide a plausible basis or reasonable

inference that an ATDS was used”), which, Defendant contends, precludes use of an

autodialer. Id. More specifically, according to Defendant, the press release as

referenced and relied on by Plaintiff in the Complaint, Complaint ¶ 10 n. 2, and thus



                                             21
constitutes a document that may be considered by the court on Defendant’s motion to

dismiss, see Kalyanaram, 742 F.3d at 44, n.1, and provides no indicia that the software

package it describes, SmartSearch®, which Defendant appears to concede, Dkt. 5-1 at

5 (“Plaintiff is aware . . . [Defendant] uses ‘SmartSearch’”), was utilized by Defendant in

sending Plaintiff the text message as Plaintiff alleges, has, in addition to its other

functionalities as described in the press release, the capacity to also function as an

ATDS as that term is defined by the TCPA, or that it was actually used by Defendant as

an autodialer in sending the alleged text messages to Plaintiff. Dkt. 5-1 at 16-17; Dkt.

13 at 8, 12. First, Defendant asserts the press release shows that the Defendant’s use

of the SmartSearch platform resulted in the text messages sent to Plaintiff that were

“individually and manually inputted into the SmartSearch platform by a Superior

employee.” Dkt. 13 at 12-13. Defendant therefore contends that the press release’s

description of SmartSearch and its alleged use by Defendant demonstrates the text

messages were not generic in content, a characteristic of an unwanted text message

which is accepted by courts as an indication of use of an ATDS, see Flores, 685

Fed.Appx. at 534 (sending of “generically formatted” texts a persuasive indicator of

defendant’s use of an autodialer); Krady, 2017 WL 6541443 at *4 (“identical, generic,

impersonal” text messages relevant to indicate of use of autodialer (citing Flores), but

were “uniquely targeted because of [Plaintiff’s] location, credentials, and job seeking

status.” Id. at 13.

       A fair reading of the press release, however, reveals no definitive indication that

Defendant used, or did not use, an autodialer to send text messages to Plaintiff, as part

of or in addition to the SmartSearch software, regarding the functions it performs to



                                              22
support the conduct of Superior’s business. First, according to the press release, the

SmartSearch software program provides “integration [connectivity] with leading job

boards . . . which enables Superior to post jobs to many external sites such as

Monster.com and CareerBuilder – [ the one ostensibly used, according to Defendant, by

Plaintiff] and search their resume data bases.” Dkt. 13-1 at 1. The press release also

states that SmartSearch and Superior developed a “custom integration” capability that

facilitates the flow of critical information from SmartSearch into [Superior’s] SAP.”13 In

addition, according to the press release, SmartSearch “supports integration with many

internal and external applications such as Outlook14 and virtually any email server, as

well as VoIP,15 text messaging . . . and more.” Id. at 2. Thus, the press release

supports an inference that Defendant uses SmartSearch to post on the Internet job

opportunities on behalf of Defendant, to search outside sources, i.e., databases, in

order to identify potential job seekers who may be interested in responding to such

postings, or who have themselves posted their resumés, and match the resumés of

these prospects with descriptions of job openings which Defendant’s clients wish to fill

through Defendant’s service and, where Defendant’s software has detected a potential

‘match,’ communicate these job opportunities to a potential hiree. The press release

also supports the inference that such information, obtained by Defendant using


13
    SAP SE is one of the largest vendors of enterprise resource planning (ERP) software and related
enterprise applications. The company's ERP system enables its customers to run their business
processes, including accounting, sales, production, human resources and finance, in an integrated
environment. The integration ensures that information flows from one SAP component to another without
the need for redundant data entry and helps enforce financial, process and legal controls. It also
facilitates the effective use of resources, including manpower, machines and production capacities.
https://searchsap.techtarget.com/definition/SAP, last visited, June 26, 2019.
14
    Outlook is a widely used web-based suite of webmail, contacts, tasks, and calendaring services from
Microsoft. https://en.m.wikipedia.org/wiki/Microsoft_Outlook, last visited, June 26, 2019.
15
    VOIP is a method of providing voice communications through the internet. Wikipedia
https://en.wikipedia.org/wiki/voice_over_IP, last visited, June 26, 2019.

                                                  23
SmartSearch, from such Internet-based job boards, is routinely downloaded into

Defendant’s internal computerized database in order to facilitate Defendant’s staff in

communicating with the job seeker by calling a land line telephone number or, as

alleged in this case, text messaging the target job seeker’s cell phone number using an

autodialer, in order to facilitate a job-seeker in contacting the Defendant’s client to

pursue a potential hiring which, the court presumes, may result in a recruitment fee to

Defendant for achieving the match and actual hire by Defendant’s client. The court

notes that the screenshots of the source of Defendant’s text messages only provide a

general description of the putative job opportunity, not the name of the prospective

employer’s other contact information. If interested, the recipient of Defendant’s text

message is, based on Plaintiff’s screenshots of Defendant’s alleged calls, directed to

contact the telephone number provided by Defendant’s text message, which, according

to Plaintiff, is designated to SmartSearch.

       Based on the court’s review of the press release, while it is possible that

SmartSearch includes an autodialer function that can be used by Defendant to

communicate the job possibility at issue, in a text message prepared by Defendant, to

the job-seeker recipient of the message, once the SmartSearch platform has identified

the potential job-seeker, as Plaintiff alleges occurred with respect to the job opportunity

described in the screenshots, such possibility is not apparent on the face of the press

release. Rather, the press release’s description of Defendant’s involvement with

SmartSearch suggests SmartSearch enables Defendant to efficiently survey Internet

postings by job seekers as to their work experience or training, and the geographic

proximity of the putative job opportunity to the job seeker’s residence as Defendant



                                              24
asserts occurred as to Plaintiff. Nor does the press release support Defendant’s

assertion, Dkt. 13 at 12, that Superior personnel “individually and manually inputted into

the SmartSearch platform the telephone number to which the employment opportunity

messages are to be sent.” Instead, the press release indicates the platform allows “the

flow of critical information from SmartSearch into [Superior’s] SAP,” which could be

used to compile a list of cell numbers to be contacted by Defendant. Dkt. 13-1 at 1. In

sum, the court finds the description of the SmartSearch platform allegedly utilized by

Defendant in connection with sending the messages to Plaintiff neither establishes nor

necessarily excludes the possibility it has the capability to function as an autodialer.

That, as Defendant states, “it is the SmartSearch platform . . . and the Superior

employees’ personal and targeted use of it which makes it not an ATDS as a matter of

law,” Dkt. 5-1 at 17, and does not preclude Defendant’s use of autodialer to

communicate with Plaintiff as a component of the SmartSearch platform or a separate

function in Defendant’s computer system. Whether Plaintiff has plausibly alleged

Defendant used an ATDS to contact Plaintiff based on the data received from

Defendant’s use of the SmartSearch platform therefore must be assessed by other

indicia of such use as alleged in the Complaint.

       In answering this question, courts “require plaintiffs to allege facts that would

allow for a reasonable inference that an ATDS was used . . . including that text

messages were sent from a ‘short code’ phone number [of] generic impersonal content

and the volume or timing of the calls or messages.” Krady, 2017 WL 6541443, at *4

(citing Flores v. Adir Int’l, LLC, 685 Fed.Appx. 533, 2017 WL 1101103, at *1 (9th Cir.

Mar. 24, 2017) (use of an ATDS reasonably inferable from facts that plaintiff received



                                             25
four identical text messages, the messages continued after plaintiff requested the

sender, defendant, to stop, the text of the messages were “generically formatted and

appeared to be scripted,” and the texts were sent by “SMS short-code which are

typically associated with automated services”).16 In applying these factors, courts

consider “the difficulty of pleading facts regarding the technology used to make a call or

send a text message absent discovery.” Krady, 2017 WL 6541443, at *3 (citing

caselaw); see also McCabe v. Caribbean Cruise Line, Inc., 2014 WL 3014874, at *4

(“Claims based on alleged violations of the TCPA . . . need not be pled with

particularity.”) (citing caselaw).

       Here, several allegations in the Complaint are relevant to whether Plaintiff has

demonstrated a reasonable, i.e., plausible, inference that the text messages were sent

via an autodialer as required by the TCPA. First, the substance of the messages

describing a “material handler/production operator” job in a specific location, Buffalo

Grove, contradicts the idea that the messages represent a personalized, as asserted by

Defendant, Dkt. 5-1 at 16; Dkt. 13 at 9-10, rather than a generic or scripted message as

Plaintiff contends, Dkt. 9 at 5 (“Defendant’s text messages were impersonal and

generic”). Here, the message is not addressed to any person and certainly not to

Plaintiff as indicated by the absence in the first message’s salutation, “Hi,” to Plaintiff’s

name, such as “Hi Samantha.” Thus, on its face, the text could easily have been sent to

a wide range of individuals whom Defendant had identified, through SmartSearch’s

search of outside on-line job sites, to solicit with some proximity to the potential job.



16
   SMS is an abbreviation for “‘short message service (SMS) calls.’” Krady, 2017 WL 6541443, at *3
(quoting In Re Rules & Regulations Implementing the Tel. Consumer Protection Act of 1991, 18 F.C.C.
Recd. 1404, 14115 (2003)).

                                                 26
Significantly, Plaintiff’s allegations, particularly that Plaintiff received in excess of 240

text messages since the beginning of 2018, over a six-month period, regarding the

Buffalo Grove job, Complaint ¶ 4, with 210 being received in one day, July 10, 2018,

Complaint ¶ 18, despite Plaintiff’s sending to Defendant two text messages requesting

Defendant stop, Complaint ¶ 19, a likely futile response given that, as Plaintiff alleges,

Complaint ¶ 11 n. 3, Defendant had then designated the only response number, the 844

number, Defendant imposed a text only restriction as to use of this line, preventing

Defendant from receiving Plaintiff’s requests to cease sending her the messages, that

Plaintiff continued to receive the same message, now including an additional, specific

telephone number for Ms. Jones at Superior to call should Plaintiff have an interest,

Complaint ¶ 20, are also consistent with use of an autodialer and a basis upon which to

reasonably infer Defendant’s use of an autodialer. See Flores, 685 Fed.Appx. at 533

(continued sending of text messages after plaintiff requested defendant cease from

doing so evidences use of an autodialer); Krady, 2017 WL 6541443, at *5 (plaintiff’s

asserted 36 text messages received from defendant supports sufficiency of plaintiff’s

ATDS allegation). That, as Plaintiff also alleged, the calls continued in large numbers

over the course of the day, July 11, 2018, is a further indication of use of an autodialer

based on the “regularity and persistence” of such calls. Krady, 2017 WL 6541443, at

*4. Defendant’s effort to establish that the job opportunity which was the subject of the

text messages was tailored to Plaintiff’s “purported skill set,” Dkt. 5-1 at 12, and “within

her geographic location,” id., as well as Defendant’s assertion, Dkt. 5-1 at 5, that

Plaintiff “uploaded a copy of her resume, with her phone number, to

www.careerbuilder.com, are all factual assertions not including in the Complaint, and



                                               27
thus outside the scope of the court’s review of Defendant’s Rule 12(b)(6) motion to

dismiss. See Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (“a ruling on a motion

for dismissal pursuant to Rule 12(b)(6) is not an occasion for the court to make findings

of fact”) (citing Leonard F.V. Israel Discount Bank of New York, 199 F.3d 99, 107 (2d

Cir. 1999) (court’s consideration of defendant’s Rule 12(b)(6) motion to dismiss limited

to consideration of facts stated on face of complaint and may not credit assertion in

defendant’s moving papers unless motion is converted to summary judgment with

plaintiff given the opportunity to contest asserted facts)).

       Common sense also supports a reasonable inference that if Defendant’s system

did not include use of an autodialer, a Superior employee responsible for making the

calls, upon receiving (assuming Defendant’s 844 number could even receive an in-

coming text message from Plaintiff) Plaintiff’s negative response and requests to stop

sending, as alleged, the messages through the SmartSource telephone number

provided by Defendant, would have stopped sending the messages rather than to incur

Plaintiff’s displeasure prompting Plaintiff to invoke the TCPA. In this case, that such

termination of the calls to Plaintiff did not occur, allegations the court is required on

Defendant’s motion to dismiss to treat as true, Biro, 807 F.3d at 544, is another

plausible indicator that an autodialer was employed by Defendant in effecting

transmission of the multiple messages to Plaintiff. Further, it is also unrealistic to

conclude that for this job solicitation, Defendant’s responsible employee (Amy Jones) or

other employees were directed to physically initiate, without use of an autodialer, over

210 calls to Plaintiff in one day as the Plaintiff’s screenshots indicate, in fact occurred,

Complaint ¶¶ 18-20, again supporting a reasonable inference that an autodialer was



                                              28
used by Defendant in sending Plaintiff the unwanted voluminous solicitations. See

Flores, 685 Fed.Appx. at 533 (upholding TCPA complaint alleging four (4) unwanted

text messages and at least three (3) additional messages after requesting defendant

cease sending them); Krady, 2017 WL 6541443, at *4 (TCPA complaint alleging thirty-

six (36) text messages of a commercial nature without plaintiff’s consent over three-day

period supports inference of ATDS use).

       Although the definition of an ATDS includes the “capacity to store or produce

telephone numbers to be called, using a random or sequential number generator,” 27

U.S.C. § 227(a)(1)(A), for a valid TCPA claim under § 227(b)(1)(A)(iii) it is unnecessary

to allege that such capacity was in fact utilized by the accused equipment. See King,

894 F.3d at 480 & n. 7 (acknowledging the legislative history of the TCPA “confirms

what the language of the statute makes clear in any event: that the TCPA applies to

calls from a device that can perform the functions of an autodialer, regardless of

whether it has actually done so in a particular case,” and citing cases); Flores, 985

Fed.Appx. at 543 (for TCPA liability it is not necessary that the autodialer “deal numbers

or send them ‘randomly’”); Keim v. ADF Midatlantic, LLC, 2015 WL 11713593, at *3

(S.D.Fla. Nov. 10, 2015) (“Keim”) (stating “equipment that has the capacity to store or

dial random or sequential numbers falls within the TCPA’s scope even if that capacity is

not used and instead the telemarketer programs the equipment with a set list of

numbers to be dialed”). As the court in Keim noted, the absence in the Act of FCC

regulations of a requirement that the device utilized by a defendant actually make use of

the required random generator is to assure that “the prohibition on autodialed calls not

be circumvented,” Keim, 2015 WL 11713593, at *3 (citing In re Rules & Regulations



                                            29
Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd. 14014,

14092-93, 2003 WL 21517853), such as the circumstance where a defendant could

easily assert that, in sending or making the unwanted calls or messages, defendant did

not in fact use the autodialer feature in the device and thereby defeat TCPA liability).

        Another indicator supporting an inference of an autodialer use is that the

sender’s phone number, this one associated with SmartSearch as Plaintiff alleges,

Complaint ¶ 11 n. 2, is a so-called “short-code.”17 Krady, 2017 WL 6541443, at *4.

However, unlike the facts in Krady, Plaintiff has alleged Defendant’s system utilized a

“long-code,” Complaint ¶ 24, which Plaintiff asserts is nevertheless “consistent with the

use of an automatic dialing system to send text messages.” Complaint ¶ 24. Although

autodialed messages are more typically sent using short-code numbers, Flores, 685

Fed.Appx. at 533 (“the texts came from an SMS short code which are typically

associated with automated [autodialer] services”), a long-code telephone line number

can also support use of an autodialer. See Dave Roos, How Automatic Dialers Work,

https://electronics.howstuffworks.com/automatic-dialers.htm, last visited June 26, 2019

(noting that among four prerequisites for an autodialer to function is the need for “an

active telephone line” without any requirement the line be either for short-code or long-

code numbers). Thus, text messages from an autodialer can also be sent using a long-

code, and Plaintiff’s allegation, Complaint ¶ 11 n. 3, that the 844 phone number, a 10-

digit long-code number associated with SmartSearch, was then used by Defendant as

an exclusive line for sending, i.e., outgoing, text messages to Plaintiff, sufficiently


17
    A short-code is a six-digit number that allows “high-volume, application driver messaging.” Twilio
Support WHY USE A SHORT CODE INSTEAD OF A LONG CODE? https://support:twilio.com, last visited June
26, 2019. Long-codes are meant for person-to-person communications and can send only 1 message
per record; short-codes can send 100 messages per second. Id.

                                                  30
alleges Defendant’s use of the 844 long-code number is consistent with use of an

autodialer. Id. Thus, while use of a short-code is more closely correlated with use of an

ATDS, given the nature of Defendant’s business, which seeks to induce the recipient of

Defendant’s job-related text messages to contact Defendant, it is plausible that to avoid

creating an adverse impression upon a recipient of Defendant’s text message that

Defendant’s calls came from an autodialer anonymously seeking out recipients to apply

for a specific job, Superior elected to use the long-code, the 844 number, instead of a

short-code number that would be more indicative to the recipient of use of autodialer,

one nevertheless technically capable of transmitting calls by an autodialer. Therefore,

in the context of Defendant’s business of sending recruitment messages, it is a

reasonable inference, as Plaintiff alleges, that the long-code number associated with an

out-going text messaging only line was used by Defendant to support the use of an

autodialer, despite the absence of an alleged use of a short-code number, a factor more

typically aligned with use of an ATDS.

       Defendant’s unsupported assertion that the multiple unwanted messages

received by Plaintiff after Plaintiff requested they cease could be attributed to “carrier

error” or “other technical defect,” Dkt. 5-1 at 16, or was “likely the result of her own

phone carrier issue,” Dkt. 13 at 8, is a matter for an affirmative defense, and thus

irrelevant to the consideration of Defendant’s motion to dismiss which limits the scope of

the court’s consideration to the allegations of the Complaint. Leonard F., 199 F.3d at

107. Moreover, whether the carrier’s or Defendant’s message logs reveal the

voluminous calls received by Plaintiff resulted from a technical error by Plaintiff’s carrier,

as Defendant claims, or not, is a question that should be left to pretrial discovery. Thus,



                                              31
Plaintiff’s allegations support a reasonable inference that the voluminous, non-personal

text messages for Defendant’s recruitment business sent repeatedly and persistently

over a single-day, and prior thereto, to Plaintiff, using a long-code telephone number for

outgoing text messages only, despite Plaintiff’s attempts to get Defendant to stop them,

plausibly demonstrates Defendant’s use of ATDS in violation of the TCPA.

       Defendant’s argument, Dkt. 5-1 at 15-17; Dkt. 13 at 9-11, that individual targeting

of a message recipient negates any inference that an ATDS was used by Defendant is

also without merit. Defendant’s reliance for this proposition on Duguid v. Facebook,

Inc., 2016 WL 1169365, at **4-5 (N.D.Cal. Mar. 24, 2016) (“Duguid I’), Dkt. 5-1 at 15-16;

Dkt. 13 at 10-11, is misplaced. In Duguid I, the court found that where the “content” and

“context” of the message indicate the message, which notified recipients, including

plaintiff, of a “login” to their respective Facebook accounts, was the result of defendant’s

“individual” or “direct targeting,” of the plaintiff, or, as Defendant asserts, “suggesting

targeted or customized messages,” Dkt. 13, plaintiff’s allegation that the message was

sent by an ADTS was found insufficient and accordingly the court dismissed the

complaint. In reaching its conclusion in Duguid I the court mainly relied on Flores v.

Adir Int’l, LLC, 2015 WL 4340020, at *3 (C.D.Cal. July 15, 2015) (“Flores”), which found

that defendant’s text messages to plaintiff for the purpose of collecting a debt, which did

not include plaintiff’s name but stated specific reference numbers suggestive of overdue

accounts, indicated the defendant had “‘expressly targeted’” plaintiff such that the

defendant’s calls were therefore not random but were “directed specifically toward

[p]laintiffs,” and thus failed to plausibly infer use of an autodialer. Duguid I, 2016 WL

1169365, at *5 (internal citation and quotation marks omitted). However, in Flores, on



                                              32
appeal, the Court of Appeals rejected the Flores trial court’s reasoning. See Flores, 685

Fed.Appx. at 534 (the TCPA does not require the alleged unwanted calls be randomly

dialed, only that the defendant “make any call . . . using any [autodialer],” 47 U.S.C. §

227(b)(1)(A), defined as “equipment which has the capacity – (A) to store or produce

telephone numbers to be called, using a random or sequential number generator; and

(B) to dial such numbers.”). Id. (quoting 47 U.S.C. § 227(a)(1)). According to the Ninth

Circuit, in Flores the district court erroneously dismissed plaintiff’s complaint because

plaintiff’s allegations “‘suggest direct targeting that is inconsistent with the sort of

random or sequential number generations required for an ATDS’” and “because they

[plaintiff’s allegations] suggest that ‘Defendants [sic] attempts to contact . . . [plaintiff]

were anything but ‘random.’” Flores, 685 Fed.Appx. at 534. As the appeals court, in

rejecting the district court’s reasoning, stated “[h]owever, dialing equipment does not

need to dial numbers or send text messages ‘randomly’ in order to qualify as an ATDS

under the TCPA. Rather, in the words of the court, ‘the statute’s clear language

mandates that the focus must be on whether the equipment [used to make the calls]

has the capacity ‘to store or produce telephone numbers to be called, using a random or

sequential number generator’.’” Id. (quoting Satterfield v. Simon & Schuster, Inc., 569

F.3d 946, 951 (9th Cir. 2009) (quoting 47 U.S.C. § 227(a)(1))) (italics in original). Thus,

in Flores, the Ninth Circuit found that plaintiff’s allegations of receiving identical text

messages on four separate occasions, plaintiff’s continued receipt of such messages

after plaintiff’s request to defendant that they be stopped, the absence of identification

of plaintiff as the intended recipient, and the defendant’s using an “SMS short code

which is typically associated with automated [text messaging] services,” id. at 533,



                                               33
“drawing on the court’s ‘judicial experience and common sense, . . .’” reasonably

inferred ‘the equipment [used by defendant] has the capacity to ‘store or produce

telephone numbers to be called, using a random or sequential number generator’ even

if it was not presently being used for that purpose.” Id. at 534 (quoting Iqbal, 566 U.S.

at 679, and Satterfield, 569 F.3d at 951)). Significantly, following the Court of Appeals’

decision in Flores, district courts in the Ninth Circuit acknowledged that the Ninth Circuit

“implicitly rejected” the reasoning of lower courts’ dismissals of plaintiffs’ TCPA claims

based on so-called “direct targeting that is inconsistent with the sort of random or

sequential number generation required from an ATDS.” See, e.g., Brickman v.

Facebook, Inc., 2017 WL 1508719, at *3 (N.D.Cal. Apr. 27, 2017) (citing Flores and

contrasting the Ninth Circuit’s Flores holding with the district court’s analysis in Duguid I;

see also Marks v. Crunch San Diego LLC, 904 F.3d 1041, 1043 (9th Cir. 2018) (“we

conclude that the statutory definition of ATDS includes a device that stores telephone

numbers to be called whether or not those numbers have been generated by a random

or sequential number generator”); King, 894 F.3d at 477 (“the term ‘capacity’ [in §

227(a)(1)] is best understood to refer to the functions a device is currently able to

perform, whether or not those functions were actually in use for the offending call . . ..”);

Krady, 2017 WL 6541443, at *4 (finding short-code messages of a generic or

impersonal content, along with the “volume or timing of the calls or messages”

sufficiently stated a violation of the TCPA based on the use of an ATDS, without regard

to the randomness or lack thereof of the calls) (citing Flores, 2017 WL 1101103, at *1).

Thus, the court in Duguid I, relying on the district court’s decision in Flores, later

reversed by the Ninth Circuit, found that, like the facts in Flores, because the login



                                              34
notifications sent to plaintiff by defendant, without any request from plaintiff that

defendant do so, were text messages “targeted to specific phone [plaintiff’s] numbers

and are triggered by attempts to login to [plaintiff’s] Facebook accounts associated with

those phone numbers,” Duguid I, 2016 WL 1169365, at *5, the login text messages from

defendant Facebook were not sent by an ATDS nor did plaintiff “suggest [defendant]

sends text messages en masse to randomly or sequentially generated [cell phone]

numbers,” id., and so dismissed the complaint for those reasons. Therefore, to the

extent Defendant relies on Duguid I to support its attack on the Complaint for

insufficiently alleging use of an ATDS on the ground Plaintiff’s allegations show that

Defendant’s calls were “targeted” to Plaintiff as a response to Plaintiff’s supposed

posting of her resumé to an internet job board, an assertion not included in the

Complaint and a required subject for an affirmative defense, such reliance is severely, if

not completely, undercut, by the Ninth Circuit’s rejection of the district court’s incorrect

reading of the TCPA in Flores, to exclude, from the scope of the Act’s definition of an

ATDS, so-called “targeted” messages, or messages “triggered” by action of a third-

party, id., at *5, as inconsistent with random calls, and, by necessary implication, a

rejection of the same rationale as used in Duguid I to dismiss a TCPA complaint.

Defendant also relies, Dkt. 13 at 5, 9-10, on Duguid v. Facebook, Inc., 2017 WL

635117, at *4 (N.D.Cal. Feb 16, 2017) (“Duguid II”), rev’d, __ F.3d __, 2019 WL 245483,

at *3 (9th Cir. June 13, 2009) (finding plaintiff had sufficiently alleged defendant had sent

messages to plaintiff using an autodialer), for the same proposition, viz. that “direct

targeting” of Plaintiff is “inconsistent” with use of an ATDS). Id. (citing Flores 2015 WL

4340020, at *4 (C.D.Cal. July 15, 2015) (dismissing plaintiff’s amended complaint which



                                              35
included an “allegation of customized protocols and unique codes” showing the

defendant’s “messages were sent through direct targeting that is akin to Flores.”)). As

is apparent from its date, the court’s decision in Duguid II, preceded by approximately

one month the Ninth Circuit’s reversal of Flores on March 24, 2017 and thus Duguid II is

also unpersuasive authority in the instant case on this issue. Moreover, court decisions

from outside this district are not binding on this court. See Scharr v. Selective

Insurance Company of New York, 2017 WL 4778779, at *7 (W.D.N.Y. Oct. 23, 2017)

(determining that even if case from a sister circuit on which the plaintiff relied were on

point, this court was not bound by it, especially in light of “the Second Circuit’s clear

directive” on the issue).

       For the same reason, the erroneous supposition that non-random, i.e., “targeted”

or “customer-specific” text messages, which Defendant maintains are the type of calls

alleged in this case, cannot support use of an autodialer, Defendant’s reliance, Dkt. 5-1

at 16; Dkt. 13 at 10, on Gragg v. Orange Cab Co. Inc., 2013 WL 195466, at *2

(W.D.Wash. Jan. 17, 2013) (“Gragg I”) (dismissing TCPA complaint for failure to

reasonably allege defendant’s use of an ATDS based on plaintiff’s request for

defendant’s taxi services which resulted in defendant’s “customized” solicitation for a

free “app” to facilitate plaintiff’s requests for future taxi services that court found were

sent by “customer-specific text” . . . through human agency, rather an ATDS”) is

unavailing. By the same token, Defendant’s reliance (Dkt. 5-1 at 18) on the second,

later, decision in the Gragg case, Gragg v. Orange Cab Co. Inc., 2014 WL 494862, at *3

(“Gragg II”) (W.D.Wash. Feb. 7, 2014) (granting partial summary judgment, based on

the court’s finding that defendant’s modem was not a ATDS) is also mistaken, as the



                                              36
solicitation messages at issue – an invitation to plaintiff to download a “TaxiMagic

smartphone app” – in Gragg I and II could only be sent to plaintiff if plaintiff activated the

“accept” prompt on defendant’s system, thereby triggering the sending of the message

and thus negating, through plaintiff’s human intervention, any use of defendant’s system

so as to constitute use of an autodialer for purposes of plaintiff’s TCPA claim, and no

evidence supported that defendant’s modem had any present capacity to generate

random or sequential numbers to be called. Here, in contrast, Plaintiff’s allegations do

not suggest Plaintiff, prior to Defendant’s decision to send messages to Plaintiff,

interacted with Defendant in any way to trigger Defendant’s sending of the messages at

issue; further, accepting, as required, Plaintiff’s allegations as true, Biro, 807 F.3d at

544, after Plaintiff’s request that Defendant cease sending viz. “spamming,” Complaint ¶

19, the messages at issue continued with the many, if not most, of the 210 unwanted

messages being sent after Plaintiff’s request that Defendant cease and desist sending

them at 12:43 p.m. on July 8, 2018. Id. That because Defendant had designated the

844 number for outgoing text messages only thus potentially rendering Plaintiff’s

attempt to get Defendant to cease sending the messages, see Discussion, supra, at 27,

futile does not weigh against Plaintiff as Plaintiff alleged she attempted to contact

Defendant using the 844 number, the only number provided by Defendant at that point.

Additionally, the court’s grant of summary judgment in Gragg II followed, in contrast to

the present case, plaintiff’s discovery of the exact technical operation of defendant’s text

messaging equipment.

       Defendant’s additional reliance (Dkt. 5-1 at 15) on Weisberg v. Stripe, Inc., 2016

WL 3971296, at * 4 (N.D.Cal. July 25, 2016), and Knutson v. Reply!, Inc., 2011 WL



                                              37
291076, at *2 (S.D.Cal. Jan 27, 2010 (“Knutson”) (Dkt. 5-1 at 16) is also misplaced. In

Weisberg, the court dismissed plaintiff’s TCPA complaint on the ground the plaintiff’s

allegations failed to plausibly show the defendant’s text messages were “sent randomly

to him by an ATDS.” Weisberg, 2016 WL 3971296, at *4 (N.D.Cal. July 25, 2016)

(“Weisberg”) (defendant’s messages were “targeted response” to plaintiff’s “voluntary

release of a user’s [plaintiff’s] phone number,” not the product of use of an autodialer)

(citing Duguid II, 2017 WL 635117, at *6). However, as discussed, Discussion, supra,

at 37-38, in Weisberg, the court’s rationale was, like that of Duguid II, based on an

incorrect construction of the requirements for a TCPA claim under controlling Ninth

Circuit law as later enunciated in Flores and Marks. As such, Weisberg also provides

no support for Defendant’s contention that the Complaint fails to plausibly allege

Defendant’s recruitment messages were sent using an autodialer because Plaintiff’s

allegations do not plausibly demonstrate they were random, i.e. non-personal, in nature.

Similarly, in Knutson, the court dismissed the plaintiff’s TCPA complaint based on a lack

of pleaded facts concerning the nature of the calls, which related to plaintiff’s real estate

business, alleged to violate the TCPA thus failing to plausibly establish the calls were

generated by an ATDS or were “randomly generated or impersonal”). Knutson, 2011

WL 291076, at *2. As explained, Discussion, supra, at 27-29, courts correctly hold the

TCPA does not require a showing that the alleged calls were randomly generated in

order to sufficiently allege the calls emanated from Defendant’s use of an ATDS.

Further, Plaintiff’s allegations, including Plaintiff’s screenshots of the calls, show none

were addressed to Plaintiff personally, rather, they were merely sent to Plaintiff’s cell

phone number ostensibly (according to Defendant, not Plaintiff) obtained from a website



                                             38
job-board, www.careerbuilder.com, which Defendant asserts, Dkt. 5-1 at 5, Plaintiff’ may

have utilized but, importantly, nevertheless without any prior contact with Defendant.

Defendant’s reliance on Plaintiff’s alleged use of the internet job board is, as explained,

Discussion, supra, at 27-28, outside the scope of the court’s review on a Rule 12(b)(6)

motion limited as it is to the Plaintiff’s allegations. See Leonard F., 199 F.3d at 107.

Significantly, Defendant does not contend (nor can Defendant in the absence of

discovery) that in sending the offending messages Defendant was even responding to

Plaintiff’s expressed interest in the particular job as proffered in Defendant’s messages,

i.e., “material handler/production operator,” Complaint ¶ 18, so as to suggest the

prospective job for which Defendant solicited Plaintiff could even have been one

plausibly of interest to Plaintiff thereby potentially constituting a personalized message,

not a more generalized impersonal, i.e., generic, message, as evidence of one sent by

an autodialer to a disinterested recipient. Thus, correctly viewed, the Defendant’s

messages were both ‘generic’ and ‘impersonal’ in regard to Plaintiff’s reason for utilizing

the job board, even assuming Defendant’s assertion of such use by Plaintiff proves, in

fact, to be correct. Dkt. 5-1 at 5. Defendant’s reliance, Dkt. 13 at 5, 9, on Bodie v. Lyft,

2019 WL 258050, at *2 (S.D.Cal. Jan 16, 2019), is similarly unavailing as in that case

the complaint was “devoid of facts that could support a reasonable inference” defendant

had used an autodialer. In contrast, here Plaintiff alleges numerous relevant facts

including the messages’ impersonal nature, their voluminosity, regularity and persistent

transmission, relevant factors supporting a reasonable and plausible inference

Defendant used an autodialer. Thus, notwithstanding Defendant’s vigorous arguments,

allegations that text messages were directed to a particular plaintiff does not avoid a



                                             39
reasonable inference that such messages were nevertheless sent by an autodialer

where other relevant indicia such as genericness, volume, regularity, and persistence of

the messages are present as alleged by Plaintiff. See Krady, 2017 WL 6541443, at *4;

see also Duguid, __ F.3d.d __, 2019 WL 2454853, at *3 (sustaining sufficiency of

allegation that defendant used autodialer to send “messages that appear

personalized”).

       Nor is there any merit to Defendant’s contention that in this case “human

intervention” negates any reasonable inference that Defendant sent the messages to

Plaintiff using an ATDS. Dkt. 5-1 at 17-18 (citing cases); Dkt. 13 at 5 (“press release

shows high degree of human intervention”), 12-13 (citing 2015 Order, 30 FCC Rcd. at

7975, 2015 WL 4387780 (“the 2015 FCC Order”) (“the basic function of an autodialer is

the ability to ‘dial numbers without human intervention, and “‘dial[ing] thousands of

numbers in a short period of time’”) (italics added by Defendant). This contention fails

for several reasons. First, in its 2015 Order, the FCC while adhering to its past

definition of an autodialer, also explained, “[h]ow the human intervention element

applies to a particular piece of equipment is specific to each individual piece of

equipment, based on how the equipment functions and depends on human intervention,

and is therefore a case-by-case determination.” See In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961

(2015), 2015 WL 4387780, at *8 (quoted in Keim, 2015 WL 11713593, at *4).

“Accordingly, equipment may be an autodialer despite the fact that it does not have the

capacity to dial numbers without human intervention, but this lack of capacity may

defeat a TCPA claim ‘based on how the equipment functions and depends on human



                                             40
intervention.’” Id. (quoting the 2015 F.C.C. Order). Defendant’s argument, predicated

on a demonstration of so-called “human intervention” in the process of effectuating

unconsented text messages alleged by Plaintiff, thus ignores the fact that such a

detailed functional understanding as to the technical operation of exactly how

Defendant’s equipment used to communicate with Plaintiff functions in relation to any

required “human intervention” is not presently available to either Plaintiff or the court at

this stage in the case as the Plaintiff has not had any opportunity for discovery directed

to this issue. Second, Defendant’s assertion that the press release’s description of the

SmartSearch “platform indicates that the text message[s] may be sent [by Defendant] to

[cellular telephone] numbers that are individually and manually inputted into the

SmartSearch platform by a Superior employee or human user,” Dkt. 13 at 12-13, is not

supported by an affidavit by a person with personal knowledge of the actual facts

regarding the design and operational characteristics of the SmartSearch platform, see

Fonte v. Bd. of Managers of Continental Towers Condominium, 848 F.2d 24, 25 (2d Cir.

1988) (“Factual allegations contained in legal briefs or memoranda are also treated as

matters outside the pleadings for purposes of Rule 12(b).”), nor does a fair reading of

the press release itself support Defendant’s assertion of the extent of human

intervention in the sending of the text messages to Plaintiff. See Dkt. 13-1 (passim).

Specifically, as discussed, Discussion, supra, at 23, the press release’s description of

the SmartSearch platform indicates it enables Defendant to “post job [opportunities] to

many external sites . . . and search their data bases.” Dkt. 13-1 at 1. According to the

press release, the platform also “facilitates the flow of critical information from




                                              41
SmartSearch into [Superior’s] SAP [an internal business software application]18 and

enables Superior to engage in standard forms of internet communications such as

email, voice, and text messages.” Id. Thus, contrary to Defendants’ representation

regarding Defendant’s use of the SmartSearch platform, the press release’s description,

does not state that Defendant’s employees “input[ ] cell numbers of job seekers like

Plaintiff into SmartSearch,” Dkt. 13 at 12-13; rather, it more reasonably suggests

SmartSearch sends such information to Superior’s computer system and thus facilitates

identification of a candidate like Plaintiff for outgoing text messaging solicitations by use

of an autodialing function. How Defendant’s messages to a job prospect such as those

sent to Plaintiff using a dedicated cell telephone line as Plaintiff alleges (which

Defendant does not dispute) were actually sent by Defendant to Plaintiff is simply not

explained in the press release. Although an autodialing capability may be a feature of

the SmartSearch platform, a colorable possibility suggested by the fact that the 845

number is one associated with SmartSearch, as Plaintiff alleges, it is equally possible

that an autodialer function software package also is available in Defendant’s computer

system apart from Defendant’s use of SmartSearch. Interestingly, Defendant’s

assertion in opposition states that cell numbers of prospective job candidates are

manually “inputted” into the SmartSearch platform by Defendant’s employees, Dkt. 13 at

12, thereby indicating the recipient’s cell numbers are, at such point, not manually

dialed by Defendant’s employee to send through “human intervention” Plaintiff text

messages, but are “inputted,” as Defendant describes its process, into a computer

program, SmartSearch, used by Defendant, one capable of functioning as an autodialer



18
     Discussion, supra, at 23, n. 13.

                                             42
either independently or in conjunction with a combination of autodialer software and

hardware available in Defendant’s computer system. Thus, although Plaintiff’s reliance

on the press release for description of the functionality of the SmartSearch platform

does not itself support an inference of Defendant’s use of an ATDS, it also does not,

contrary to Defendant’s contention, negate such plausible use by Defendant to send

Plaintiff the offending messages sufficient to support Defendant’s motion to dismiss.

Plaintiff’s plausible allegation of Defendant’s use of an autodialer also renders

Defendant’s contention, Dkt. 5-1 at 17, that Defendant’s messages were not sent “en

masse” as Plaintiff alleged, Complaint ¶ 12, without merit as use of an autodialer by

definition implies the messages were sent “en masse.” See Keim, 2015 WL 11713593,

at *4 (use of autodialer permits sending unwanted text messages “en masse”).

Moreover, neither the TCPA, § 227(b)(1)(A)(iii) nor § 64.1200(a)(1)(iii) require plaintiff to

establish the text messages were in fact sent “en masse,” to properly allege

Defendant’s TCPA liability.

       The caselaw on which Defendant relies (Dkt. 5-1 at 17-18) to support its

contention that where human intervention is required to (1) select a cell number to be

called, (2) draft the message to be sent, (3) select the time to send the message, and

(4) initiate the actual transmittal of the message, the alleged use of an autodialer is

thereby defeated, like Defendant’s other authorities, are inapposite. In Luna v. Shac,

LLC, 122 F.Supp.3d 936 (N.D.Cal. 2015) the court determined, after discovery and on

summary judgment, that defendant’s creation and sending of the messages at issue –

an invitation to participate in activities at a “gentlemen’s club” – were accomplished by a

person, not an automated messaging device, and so did not constitute an ATDS. Luna,



                                             43
122 F.Supp.3d at 941-42. Although the TCPA refers only to the “mak[ing] of a call,” not

the preparation of the underlying message or selection of the target cell number, see §

227(b)(1)(A)(iii), as the Act prohibits, nevertheless, in Luna, the court found the

evidence sufficiently established the alleged calls were made by a person and thus not

an autodialer as prohibited by § 227(b)(1)(A)(iii). In this case, the question before the

court concerning the Complaint’s sufficiency is raised by Defendant’s Rule 12(b)(6)

motion, without discovery, which prevents the court from assessing whether the sending

of the message in fact resulted from an ATDS as Plaintiff alleges, or human, not

machine, intervention, as Defendant asserts. As noted, Discussion, supra, at 41-42,

Defendant’s description of the “inputting” of telephone numbers fairly implies the

targeted cell numbers, including Plaintiff’s, to be called by Defendant were placed in the

memory of a computer, rather than manually “dialed” directly by Defendant’s employee

on a cellular phone or land-line, thus making the eventual call itself amenable to

autodialing available within the Defendant’s computer system, as a result of interfacing

with the data collected and downloaded to Defendant’s computer system by

SmartSource platform, the exact details of which cannot be readily deduced from the

press release’s description. Thus, the Luna case does not support Defendant’s motion

to dismiss on this issue. Likewise, in Glauser v. GroupMe, Inc., 2015 WL 475111, at *1

(N.D.Cal. Feb. 4, 2015), plaintiff complained that defendant had sent two unwanted text

messages inviting his participation in on-line poker games. In granting summary

judgment after discovery, the court found the text messages at issue were initiated by

third-party group members who added plaintiff’s cell number to the group’s group

“messaging application,” Glauser, 2015 WL 475111, at *1, and “routed” to plaintiff the



                                             44
unwanted messages, formulated by an anonymous person described as the “group

creator,” using defendant’s internet platform, and, because of the presence of significant

human – the “group creator’s” – involvement in initiating the calls at issue, therefore did

not demonstrate the messages were sent by an autodialer. Glauser, 2015 WL 475111,

at *6. In contrast, the present case as noted, is before the court on Defendant’s Rule

12(b)(6) motion without the benefit of discovery into the technical details of Defendant’s

computer system including how the text messages at issue were formulated and sent by

Defendant via cell phone text message calls. Further, Plaintiff’s allegations do not

suggest that even if Plaintiff had utilized a job seeker’s website such usage was an

open invitation to Defendant to inundate Plaintiff with hundreds of unwanted solicitations

without Plaintiff’s prior express consent or to persist in sending them despite Plaintiff’s

requests (perhaps futile) to stop. Defendant’s contention that the press release shows

that the messages were formulated and sent by one of Defendant’s employees without

any use of an ATDS accordingly stretches credulity beyond the breaking point. It is

simply implausible that Defendant directed its assigned employee, Amy Jones, to

manually dial Plaintiff over 200 times during a single work day, July 8, 2018, during

business hours as Plaintiff alleges as documented by Plaintiff’s screenshots which

strongly infer that the voluminous calls were made by use of an autodialer albeit using a

long-code telephone number. To the contrary, Plaintiff’s allegations, as well as

Defendant’s asserted facts describing how the messages were in fact generated, are

substantially consistent with Plaintiff’s allegation of the plausible use by Defendants of

an ATDS. As with the preceding cases, see Discussion, supra, at 36-37 in Gragg II,

2014 WL 494862, at *3, a case also decided on summary judgment, the court found no



                                             45
use of an autodialer because the customer, plaintiff, triggered the texted taxi dispatch

notification message by pressing a cell button on his phone to accept the defendant’s

message demonstrating a degree of human intervention sufficient to negate the

disputed call was sent by an autodialer. Id. Here, the case is before the court on a

Rule 12(b)(6) motion and nothing in Plaintiff’s allegations reasonably imply the calls

were the result of some form of an affirmative action by Plaintiff, in directly interacting

with Defendant, as Defendant’s asserts, causing the messages to be sent by Defendant

at the times they were in fact sent. Thus, the alleged facts by Plaintiff do not remotely

resemble those in Luca, Glauser or Gragg I & II, or the substantive issues presented in

such cases, as relied on by Defendant.

       Finally, Defendant contends that Plaintiff’s allegations fail to show that the

number of calls to Plaintiff’s cell phone were sufficiently large to plausibly support

Defendant’s use of an ATDS. Dkt. 13 at 11-12 (citing cases). There is, however, no

minimum number of unwanted calls required by the TCPA necessary to sustain a

plaintiff’s alleged use of an autodialer as plausible and Defendant cites no authority in

support of this further proposition. See, e.g., Flores, 685 Fed.Appx. at 533 (four text

messages sent to plaintiff with other indicators sufficiently alleged use of an autodialer);

Krady, 2017 WL 6541442, at *4 (allegation of more than 30 messages sent to plaintiff

between January and October 2012 with screenshots of three text messages from

defendant sent on January 19, 26 and 30, 2012 together with other indicia sufficient to

reasonably infer defendant’s use of an ATDS).

       The cases upon which Defendant (Dkt. 13 at 11-12) additionally relies do not

support Defendant’s contention. In Curry v. Synchrony Bank, N.A., 2015 WL 7015311,



                                              46
at *2 (S.D.Miss. Nov. 12, 2015) (“Curry”) the court found plaintiff’s alleged receipt of 190

unconsented collection phone calls insufficient to allege use of an autodialer where

plaintiff failed to also allege presence of “‘dead air,’” i.e., a pause between when the

person picks up the phone and a voice commences to speak, which the court found

“generally indicative of the use of an autodialer.” Here, Plaintiff alleges Defendant sent

to Plaintiff throughout one day, beginning at 9:41 a.m. (Complaint ¶ 18) through 5:23

p.m. (Complaint ¶ 20) over 200 unwanted text messages, not telephone calls with a

voice message, like in Curry, thus rendering the absence of “dead air” between the act

of answering the phone call and hearing a human voice, i.e., a collection agent, as

indicative to an autodialer, a distinction entirely at odds with the alleged facts in the

instant case. Id. (citing Aikens v. Synchrony Fin. d/b/a Synchrony Bank, 2015 WL

5818911, at *4 (E.D.Mich. July 31, 2015) (noting that plaintiff had failed to provide any

details regarding the 101 alleged phone calls received from defendant to infer use of an

ATDS), report and recommendation adopted, 2015 WL 5818860 (E.D.Mich. Aug. 31,

2015). Similarly, in Jones v. NCO Fin. Services, 2014 WL 6390633, at *2 (D.Mass Nov.

14, 2014) the court dismissed plaintiff’s TCPA complaint alleging defendant made 700

calls over two years as insufficient to plausibly suggest use of an autodialer where

plaintiff failed to provide any other facts indicative of autodialing usage, again entirely

unlike the instant case where the 210 calls were received during a single day over

approximately an eight hour period, supporting plaintiff’s allegations which include

several screenshots of the offending text messages. Likewise, in McGinity v. Tracfone

Wireless, Inc., 5 F.supp.3d 1337, 1340 (M.D.Fla. 2014) the court dismissed plaintiff’s

complaint alleging defendant called plaintiff 6,000 times in 45 days without use of a



                                              47
prerecorded debt collection message while speaking with a caller as insufficient to

reasonably infer defendant’s use of an autodialer. In contrast, in the instant case, the

text messages appeared continuously on Plaintiff’s cell phone despite Plaintiff’s effort to

stop them. In Dominguez v. Yahoo, Inc., 894 F.3d 116, 120 (3d Cir. 2018) the court

affirmed summary judgment for defendant after expert discovery where plaintiff was

unable to show with expert testimony that defendant sent 27,800 text messages to

plaintiff over a 17-month period using an autodialer. Each of these cases is

distinguishable from the instant case in that here Plaintiff received a large number of

text messages, not voice telephone calls, in one day with a repetitive generic message

to Plaintiff and included screenshots of such messages in the Complaint thus

corroborating, unlike the cases cited by Defendant, the numerous messages in fact

were received. Moreover, Plaintiff alleged that Plaintiff continued to receive the same

message throughout the day, July 8, 2018, despite Plaintiff’s requests sent to Defendant

using Defendant’s long-code number that they stop. Such factors represent materially

different facts plausibly supporting Plaintiff’s allegation that the text messages came

from an autodialer used by Defendant. Thus, nothing in Defendant’s cited cases

demonstrates that courts require any particular minimum number of challenged calls to

support an inference that an autodialer was used. In sum, Defendant’s caselaw is

inapposite on this issue. Accordingly, Defendant’s contention that Plaintiff has failed to

plausibly allege use of an autodialer is also without merit.

3.     Defendant’s Motion For a Stay of Discovery.

       As noted, Background, supra, at 2, Defendant also moves to stay discovery

pending disposition of Defendant’s motion to dismiss. Under Fed.R.Civ.P. 26(d)



                                             48
discovery cannot commence before the parties have conducted the pre-scheduling

conference required by Fed.R.Civ.P. 26(f) (“Rule 26(f)”) unless authorized by the

Federal Rules, court order or stipulation. As Defendant has not served an answer

electing instead to proceed pursuant to Rule 12(b)(6), no scheduling conference in

accordance with Fed.R.Civ.P. 16(b) has been calendared and thus no Rule 26(f)

conference to develop a discovery plan or proposed case management order for the

court has occurred. Defendant does not assert the parties stipulated to commence

discovery. Thus, as required by Rule 26(d), in the absence of a stipulation or court

order, both of which are inapplicable to the case at this time, there is no likelihood that

any discovery requests by Plaintiff will be served until a decision on Defendant’s motion

to dismiss is rendered by the court. Accordingly, Defendant’s motion is premature and

as such should be DISMISSED.



                                      CONCLUSION

       Based on the foregoing, Defendant’s motion to dismiss (Dkt. 5) should be

DENIED; Defendant should be directed to file its answer and the matter remitted to the

undersigned for further pretrial proceedings.

                                                  Respectfully submitted,

                                                /s/ Leslie G. Foschio
                                           ________________________________
                                                    LESLIE G. FOSCHIO
                                           UNITED STATES MAGISTRATE JUDGE
Dated: June 27, 2019
       Buffalo, New York




                                             49
Decision and Order as to
Defendant’ s Motion to Stay

      Based on the Discussion, supra, at 48-49, Defendant’s motion to stay discovery

(Dkt. 15) is DISMISSED.

SO ORDERED.
                                           /s/ Leslie G. Foschio
                                      ________________________________
                                               LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

Dated: June 27, 2019
       Buffalo, New York




                                        50
         Pursuant to 28 U.S.C. §636(b)(1), it is hereby

         ORDERED that this Report and Recommendation be filed with the Clerk of the

Court.

         ANY OBJECTIONS to this Report and Recommendation must be filed with the

Clerk of the Court within fourteen (14) days of service of this Report and

Recommendation in accordance with the above statute, Rules 72(b), 6(a) and 6(e) of

the Federal Rules of Civil Procedure and Local Rule 72.3.

         Failure to file objections within the specified time or to request an

extension of such time waives the right to appeal the District Court's Order.

Thomas v. Arn, 474 U.S. 140 (1985); Small v. Secretary of Health and Human

Services, 892 F.2d 15 (2d Cir. 1989); Wesolek v. Canadair Limited, 838 F.2d 55 (2d

Cir. 1988).

         Let the Clerk send a copy of this Report and Recommendation to the attorneys

for the Plaintiff and the Defendant.

SO ORDERED.
                                                 /s/ Leslie G. Foschio
                                           _________________________________
                                                   LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE

DATED:         June 27, 2019
               Buffalo, New York




                                             51
